UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7545


IGOR KOOB,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,    Director,   Virginia     Department    of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Douglas E. Miller, Magistrate
Judge. (2:11-cv-00195-DEM)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Igor Koob, Appellant Pro Se.     Susan Mozley Harris, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Igor Koob seeks to appeal the magistrate judge’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition. ∗                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      See 28 U.S.C. § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                      When the district court denies

relief    on    the    merits,       a   prisoner      satisfies      this   standard     by

demonstrating         that        reasonable        jurists   would     find    that     the

district       court’s      assessment      of      the    constitutional       claims    is

debatable      or     wrong.        Slack   v.       McDaniel,   529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at   484-85.          We    have     independently         reviewed    the     record    and

conclude       that        Koob    has    not       made   the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.         We dispense with oral argument because the facts


      ∗
        The parties consented to the jurisdiction                                 of     the
magistrate judge pursuant to 28 U.S.C. 5 636(c) (2006).



                                                2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3